Citation Nr: 0946702	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  02-19 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of right eye 
trauma.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

The Board denied the Veteran's claim in May 2004.  The United 
States Court of Appeals for Veterans Claims (Court), however, 
vacated the Board's decision in December 2007.  The claim is 
again before the Board, following receipt of a Veterans 
Health Administration (VHA) opinion.  The Board notes that 
the Veteran did not respond to a September 2009 letter 
notifying him of this opinion.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's 
residuals of right eye trauma preexisted service and 
underwent a worsening during service that has not been shown 
by clear and unmistakable evidence to have been attributable 
solely to natural progression.


CONCLUSION OF LAW

Residuals of right eye trauma were aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's fully favorable disposition 
of the matter on appeal, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  The Court has held that, to rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111 
where a condition is not noted at service entry, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-
2003 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable (obvious or manifest) evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).

In deciding a claim based upon aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The service treatment records (which are fire-damaged and, in 
some cases, do not include visible dates) indicate that the 
Veteran reported trauma to the right eye at 17 years old, 
with residual light perception only.  An evaluation at entry 
revealed a spattered pupil on the right, traumatic.  A 
January 1953 medical note indicates that the Veteran 
complained of pain in the right eye, right frontal headaches, 
and double vision.  The examiner noted that the Veteran had 
20 degrees of right exotropia; posterior synechiae from 5 to 
1 o'clock and 11 to 12 o'clock in the right eye; a mild, 
traumatic opacity of the right lens; and a generalized 
opacity of the cornea.  In the separation examination report, 
the examiner noted unilateral blindness of the right eye.

Subsequent to service, a February 1991 VA hospitalization 
report indicates that the Veteran had "some type of eye 
removal in 1975 secondary to an old traumatic war injury."  
        
During an April 2001 VA eye examination, the Veteran reported 
a history of right eye trauma at age 17 that left him with 
significantly decreased vision and retinal detachment.  The 
Veteran stated that he was drafted and subsequently had his 
right eye enucleated in 1972.  An examination revealed a 
prosthetic right eye, and the pertinent assessment was 
monocular vision with a prosthetic right eye.

In an April 2002 VA eye examination report, the examiner 
noted that that the Veteran was struck in the right eye with 
a BB in 1950.  The examiner stated that when the Veteran 
entered service, following a severe injury to the right eye, 
he had a lot of damage to his right eye and only light 
perception.  The examiner further noted that, while in 
service, the Veteran went completely blind in his right eye 
with no light perception.  Additionally, the examiner 
indicated that injuries to the eyes from BBs are often quite 
severe and that many people lose some or all of their vision 
and eventually need to have their eye enucleated.  The 
examiner opined that, because of the injury to the ciliary 
body as described by the optometrist in June 1953, it was 
more likely than not that the Veteran developed a secondary 
glaucoma, which apparently was not treated.  In conclusion, 
the examiner stated that the progression of the complete loss 
of vision of the right eye and the need for eventual 
enucleation of the right eye "more likely than not" would 
have occurred as a natural progression of the severe damage 
to the eye.

In June 2009, the Board requested a VHA opinion this case, 
with the question being whether the record clearly and 
unmistakably showed that any increase in severity of the 
Veteran's claimed eye disability during service occurred as a 
natural progression.  The Board posed this question in light 
of the Court's December 2007 decision vacating the prior 
Board denial.

The requested VHA medical opinion was received by the Board 
in September 2009.  In this opinion, a VHA ophthalmologist 
noted that the claims file had been reviewed and described a 
traumatic BB injury to the right eye in 1950; pain, a right 
frontal headache, and double vision in 1953; and enucleation 
of the eye in 1975.  The VHA doctor, a glaucoma specialist, 
opined that the episode of pain and headache in 1953 may have 
been an episode of increased intraocular pressure (glaucoma).  
However, without actual documentation of a recorded eye 
pressure, this was only a presumptive opinion.  The 
differential diagnosis in this situation would also include a 
blind painful eye (phthisis), uveitis, and corneal 
decompensation such as band keratopathy.  Traumatic glaucoma 
was noted to not be uncommon in the setting of severe eye 
trauma; rather, it was treatable, and, with appropriate 
treatment, can prevent further vision loss and pain.  Due to 
the lack of documentation, the VHA doctor found that the 
record did not clearly and unmistakably show that the 
increase in severity of the Veteran's claimed eye disability 
during service occurred as a natural progression of the 
disability.  Rather the doctor found that it was likely a 
natural progression, but one that was treatable.

In this case, the VHA doctor was unable to find clear and 
unmistakable evidence that the increase in severity was 
attributable to natural progression, opining only that such 
increase was likely due to natural progression.  This is 
essentially consistent with the findings from the April 2002 
VA examination.  Accordingly, and in light of the very 
specific criteria addressed by VAOPGCPREC 3-2003 and Wagner, 
the Board concludes that this opinion has the effect of 
supporting the Veteran's claim that his preexisting right eye 
disorder worsened beyond natural progression during service.  

Accordingly, service connection is warranted for this 
residuals of right eye trauma, and the claim is granted in 
full.  


ORDER

Service connection for residuals of right eye trauma is 
granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


